FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50366

               Plaintiff - Appellee,             D.C. No. 2:92-cr-00528-ABC

  v.
                                                 MEMORANDUM *
ROBERT EARL McALLISTER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Robert Earl McAllister appeals from the 36-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      McAllister contends that the district court erred by failing: (1) to consider

probative information from two mental health evaluations, and (2) to provide a

reasoned basis for rejecting the conclusion of the evaluations. The record reflects

that the district court fully considered the evaluations and adequately explained its

conclusion that any mental impairments did not cause McAllister to commit the

bank robbery. The district court did not procedurally err, and McAllister’s

sentence is substantively reasonable in light of the totality of the circumstances and

the relevant 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007)

(explaining the standard for sentencing upon revocation of supervised release).

      AFFIRMED.




                                           2                                    10-50366